Citation Nr: 1640030	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  13-12 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for a depressive disorder.

2.  Entitlement to an increased rating in excess of 10 percent for a left knee degenerative joint disease.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to April 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, granted service connection for left knee degenerative joint disease and a depressive disorder.  

In April 2015, the Board, remanded the claims for higher initial ratings for service connection for major depressive disorder, left knee disability, and a TDIU to the RO for further development.  After accomplishing further action, in a March 2016 rating decision, the RO awarded an increased rating from 10 percent to 30 percent for the depressive disorder effective April 28, 2009, the date after the Veteran separated from active duty.  The March 2016 SSOC also denied an increased rating for the left knee degenerative joint disease, and entitlement to a TDIU.  These matters have been returned to the Board for further consideration.

The April 2015 Board decision also granted service connection for tinnitus and pituitary adenoma.  In September 2015, the RO assigned a 10 percent rating for tinnitus and a 0 percent rating for pituitary adenoma.  In May 2016, the Veteran filed a notice of disagreement with the evaluations assigned by the RO.  In response to the notice of disagreement, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose.  As these matters are still in the development stage, they are not ripe for appellate review and will not be considered by the Board at this time.   

Although the Veteran requested a hearing with regard to his appeals on his formal appeal, VA Form 9, he withdrew that request in January 2015.

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  
REMAND

In April 2015, the Board remanded the claim for an increased rating for left knee degenerative joint disease to the originating agency for an examination.  A VA examination was conducted in March 2016.  Upon review of the report of that examination, the Board finds that it is inadequate to rely upon in this case.

Specifically, the March 2016 VA examination does not reflect that the Veteran's knee joints were "tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing."  38 C.F.R. § 4.59 (2015); see Correia v. McDonald, 28 Vet. App. 158, 168 (2016) (holding "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.")  Further, although the examiner indicated evidence of pain with weight bearing, the examiner did not indicate whether the Veteran's pain contributed to additional range of motion loss.  The examiner also indicated objective evidence of pain with motion, but made no specific finding as to the degree of range-of-motion lost due to pain on use.  Thus, it is unclear from the examination at what point the Veteran experienced painful motion.  The United States Court of Appeals for Veterans Claims (Court) has found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  The Court stressed that such a finding is important in providing a "clear picture of the nature of the veteran's disability and the extent to which pain is disabling," so as to "allow the Board to ensure that the disabling effects of pain are properly considered when evaluating any functional loss due to pain that is attributable to the veteran's disability."  Id.  

On VA mental health examination in March 2016, the examiner diagnosed unspecified depressive disorder with anxious distress and opined that there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  In direct contrast to these findings, a May 2016 private psychological evaluation from J.M., PhD reflects that based on clinical interview, via telephone, and review of the claims file, the Veteran's depressive disorder "imposed very severe limitations of functioning with occupational and social impairment with deficiencies in most areas, including work, judgment, thinking, and mood from 2009 forward."  It was also concluded that the Veteran was unable to secure and follow substantially gainful employment solely as a result of the service-connected depressive disorder.  

The findings from these two evaluations are so inconsistent that they should be reconciled by additional testing.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should ensure that all relevant VA treatment records dated since May 2016 are associated with the Veteran's claims folder.

2.  Schedule the Veteran for an examination in connection with his claims for increased ratings for degenerative joint disease of the left knee.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All necessary tests and studies, to include imagining studies, should be conducted and the reports of any such tests or studies should be included in the claims folder.

The examiner should be asked to provide a complete assessment of the severity of the Veteran's knee disabilities.  The examiner should comment on any arthritis documented by x-ray findings and its relationship to service-connected disability.  The examiner should also describe any lateral instability or recurrent subluxation as nonexistent, "slight," "moderate," or "severe."  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should report the ranges of motion for the left and right knee.  Specifically, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also state whether the Veteran's left knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.

3.  Schedule the Veteran for a VA psychiatric examination (by a psychiatrist or psychologist other than the March 2016 VA examiner) to ascertain the current severity of his service-connected depressive disorder.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings.

The examiner must also comment on the impact of his psychiatric disability on his ability to obtain and retain employment.  The findings of the March 2016 VA examination and the May 2016 report by J.M., PhD should be considered and reconciled.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues on appeal.  In readjudicating the Veteran's increased rating claims, the AOJ should also consider the potential applicability of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  The RO should also make findings whether the Veteran's employment at Aerospace Coatings since 2014 consist of the equivalent of working for a family business or sheltered workshop.  See 38 C.F.R. § 4.16(a).  

If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until notified by the AOJ; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


